                                                                 Case 1:19-cv-00576 Document 11-6 Filed 10/09/19 Page 1 of 7 PageID #: 285


                                                                                                                           3rd Quarter 2018 - Effluent Limit Violation Responses
                             Monitoring Site Information                                                                                               Effluent Limit Violation Details                                                                                    Compliant Sample
                                                                                                    Notification                                                                                                                                                                                           Notes
    Company Name               State NPDES Permit          SMCRA Permit       Outfall Sample Date                       Parameter           Result    Limit      Type                                      Explainations                                        Category Sample Date   Result
                                                                                                       Date
                                                                                                                                                                              Likely cause due to low pond volume and disturbace from rain events or
  A&G Coal Corporation          VA      VA0081954              1101954         018      08/15/18      08/17/18     Total Suspended Solids   74.0000   70.0000     Daily   possible outside influences. Evidence of bears present in the area, bear prints all     N/A      08/17/18    5.0000
                                                                                                                                                                                                           over pond area.
                                                                                                                                                                              Likely cause due to low pond volume and disturbace from rain events or
  A&G Coal Corporation          VA      VA0081954              1101954          C       07/02/18      08/16/18     Total Suspended Solids   51.0000   35.0000   Monthly                                                                                            1       Pending     Pending          No Discharge
                                                                                                                                                                               possible outside influences. Evidence of bears present in nearby area.
 Virginia Fuel Corporation      VA      VA0082068              1602068         005      07/24/18      08/13/18     Total Suspended Solids   43.0000   35.0000   Monthly            Likely cause due to disturbance from high precipitation events.                 1       08/09/18    5.0000
                                                                                                                                                                           Likely cause due to low pond volume and disturbance from high precipitation
 Virginia Fuel Corporation      VA      VA0082073              1702073         017      07/17/18      08/16/18     Total Suspended Solids   47.0000   35.0000   Monthly                                                                                            1       09/17/18    14.0000
                                                                                                                                                                                                                events.
                                                                                                                                                                            Low flow pond, water is usually pumped into pond to dilute, power is off to
 Virginia Fuel Corporation      VA      VA0082073              1702073        M-001A    07/05/18      07/19/18       Total Manganese        4.1200    4.0000      Daily                                                                                           N/A      07/23/18    3.2000
                                                                                                                                                                                                                 pump.
                                                                                                                                                                            Low flow pond, water is usually pumped into pond to dilute, power is off to
 Virginia Fuel Corporation      VA      VA0082073              1702073        M-001A    07/17/18      07/24/18       Total Manganese        4.5200    4.0000      Daily                                                                                            1       07/23/18    3.2000
                                                                                                                                                                                                                 pump.
                                                                                                                                                                            Low flow pond, water is usually pumped into pond to dilute, power is off to
 Virginia Fuel Corporation      VA      VA0082073              1702073        M-001A    07/25/18      07/31/18       Total Manganese        4.4900    4.0000      Daily                                                                                           N/A      08/01/18    3.1900
                                                                                                                                                                                                                 pump.
                                                                                                                                                                            Low flow pond, water is usually pumped into pond to dilute, power is off to
 Virginia Fuel Corporation      VA      VA0082073              1702073        M-001A    07/26/18      07/31/18       Total Manganese        4.1700    4.0000      Daily                                                                                            1       08/01/18    3.1900
                                                                                                                                                                                                                 pump.
                                                                                                                                                                            Low flow pond, water is usually pumped into pond to dilute, power is off to
 Virginia Fuel Corporation      VA      VA0082073              1702073        M-001A    07/26/18      08/13/18       Total Manganese        3.4250    2.0000    Monthly                                                                                            2       08/10/18    0.6100
                                                                                                                                                                                                                 pump.
                                                                                                                                                                            Low flow pond, water is usually pumped into pond to dilute, power is off to
 Virginia Fuel Corporation      VA      VA0082073              1702073        M-001A    08/02/18      08/21/18       Total Manganese        4.1300    4.0000      Daily                                                                                           N/A      08/10/18    0.6100    Not Notified within 48 hours
                                                                                                                                                                                                                 pump.
                                                                                                                                                                          Lab sampled site at wrong location, not discharging as of 09/19/18. Believed did
 Virginia Fuel Corporation      VA      VA0082074              1602074         011      09/05/18      09/13/18       Total Manganese        6.6000    6.0000      Daily                                                                                           N/A      Pending     Pending          No Discharge
                                                                                                                                                                                                          not discharge prior.
                                                                                                                                                                          Lab sampled site at wrong location, not discharging as of 09/19/18. Believed did
 Virginia Fuel Corporation      VA      VA0082074              1602074         011      09/05/18      10/16/18       Total Manganese        6.6000    3.0000    Monthly                                                                                            1       Pending     Pending          No Discharge
                                                                                                                                                                                                          not discharge prior.
                                                                                                                                                                           Likely cause due to high flow and ineffective treatment. Working with NALCO
Bluestone Coal Corporation      WV      WV1005979          O006083, O007383    001      07/07/18      07/10/18        Total Aluminum        1.5470    0.7500      Daily                                                                                           N/A      07/11/18    0.2260
                                                                                                                                                                                              consultant to determine treatment options.
                                                                                                                                                                           Likely cause due to ineffective treatment. Working with NALCO consultant to
Bluestone Coal Corporation      WV      WV1005979          O006083, O007383    001      07/27/18      08/06/18        Total Aluminum        0.5390    0.4300    Monthly                                                                                            1       08/09/18    0.1460
                                                                                                                                                                                                     determine treatment options.
Bluestone Coal Corporation      WV      WV1005979          O006083, O007383    001      07/07/18      07/10/18           Total Iron         2.6020    2.4600      Daily                Likely cause due to high flow and ineffective treatment.                   N/A      07/11/18    0.1650
                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         005      07/02/18      07/06/18        Total Selenium        8.3000    8.2000      Daily                                                                                           N/A      07/09/18    7.3700
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         005      07/12/18      08/06/18        Total Selenium        7.4600    4.7000    Monthly                                                                                            1       09/06/18    4.1400
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         005      08/18/18      09/11/18        Total Selenium        6.4200    4.7000    Monthly                                                                                            2       09/06/18    4.1400
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         005      09/18/18      10/10/18        Total Selenium        5.9550    4.7000    Monthly                                                                                            2       Pending     Pending    No Compliant Sample Yet
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         006      07/02/18      07/06/18        Total Selenium        8.8700    8.2000      Daily                                                                                           N/A      07/09/18    5.4200
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         006      07/12/18      08/06/18        Total Selenium        7.1767    4.7000    Monthly                                                                                            1       08/18/18    3.6100
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         006      08/18/18      09/11/18        Total Selenium        5.6225    4.7000    Monthly                                                                                            2       Pending     Pending    No Compliant Sample Yet
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         006      09/18/18      10/10/18        Total Selenium        6.0500    4.7000    Monthly                                                                                            2       Pending     Pending    No Compliant Sample Yet
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         007      07/02/18      07/06/18        Total Selenium        13.9200   8.2000      Daily                                                                                           N/A      07/18/18    3.2400
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         007      07/09/18      07/10/18        Total Selenium        11.7300   8.2000      Daily                                                                                            1       07/18/18    3.2400
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         007      07/12/18      07/16/18        Total Selenium        11.6300   8.2000      Daily                                                                                            2       07/18/18    3.2400    Not Notified within 48 hours
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         007      08/01/18      08/03/18        Total Selenium        10.1600   8.2000      Daily                                                                                           N/A      08/18/18    5.2300
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         007      08/13/18      08/15/18        Total Selenium        14.2300   8.2000      Daily                                                                                            2       08/18/18    5.2300
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                             High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304              S007282         007      08/16/18      08/17/18        Total Selenium        10.9000   8.2000      Daily                                                                                            2       08/18/18    5.2300
                                                                                                                                                                            treatment. Working with NALCO consultant to determine treatment options.




                                                                                                                          PLAINTIFFS' EXHIBIT F
                                                                Case 1:19-cv-00576 Document 11-6 Filed 10/09/19 Page 2 of 7 PageID #: 286


                                                                                                                   3rd Quarter 2018 - Effluent Limit Violation Responses
                             Monitoring Site Information                                                                                      Effluent Limit Violation Details                                                                                 Compliant Sample
                                                                                                Notification                                                                                                                                                                                  Notes
    Company Name               State NPDES Permit          SMCRA Permit   Outfall Sample Date                   Parameter          Result     Limit     Type                                      Explainations                                     Category Sample Date   Result
                                                                                                   Date
                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      007      09/04/18      09/05/18     Total Selenium      11.7500   8.2000      Daily                                                                                        N/A      09/06/18    6.4600
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      007      09/14/18      09/17/18     Total Selenium      12.5200   8.2000      Daily                                                                                        N/A      10/04/18    4.1400
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      007      09/18/18      09/20/18     Total Selenium      13.0600   8.2000      Daily                                                                                         1       10/04/18    4.1400
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      007      09/20/18      09/21/18     Total Selenium       8.4400   8.2000      Daily                                                                                         2       10/04/18    4.1400
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      007      07/18/18      08/06/18     Total Selenium       8.7240   4.7000    Monthly                                                                                         1       10/04/18    4.1400
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      007      08/18/18      09/11/18     Total Selenium      10.1300   4.7000    Monthly                                                                                         2       10/04/18    4.1400
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      007      09/20/18      10/10/18     Total Selenium      10.4460   4.7000    Monthly                                                                                         2       10/04/18    4.1400
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      008      07/02/18      07/06/18     Total Selenium      14.0200   8.2000      Daily                                                                                        N/A      07/09/18    7.9700
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      008      07/12/18      07/16/18     Total Selenium      12.2200   8.2000      Daily                                                                                        N/A      07/17/18    1.9500   Not Notified within 48 hours
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      008      08/01/18      08/03/18     Total Selenium      12.4100   8.2000      Daily                                                                                        N/A      08/18/18    5.8400
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      008      08/13/18      08/15/18     Total Selenium      11.5400   8.2000      Daily                                                                                         2       08/18/18    5.8400
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      008      08/16/18      08/17/18     Total Selenium       9.6400   8.2000      Daily                                                                                         2       08/18/18    5.8400
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      008      09/04/18      09/05/18     Total Selenium      11.9300   8.2000      Daily                                                                                        N/A      09/06/18    6.9100
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      008      09/14/18      09/17/18     Total Selenium      11.3300   8.2000      Daily                                                                                        N/A      09/20/18    7.1700
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      008      09/18/18      09/20/18     Total Selenium      10.4600   8.2000      Daily                                                                                         1       09/20/18    7.1700
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      008      07/18/18      08/06/18     Total Selenium       7.5900   4.7000    Monthly                                                                                         1       10/04/18    3.8600
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      008      08/18/18      09/11/18     Total Selenium       9.8575   4.7000    Monthly                                                                                         2       10/04/18    3.8600
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.

                                                                                                                                                                    High sediment in pond causing higher Se result in discharge, also ineffective
Bluestone Coal Corporation      WV      WV1006304             S007282      008      09/20/18      10/10/18     Total Selenium       9.5600   4.7000    Monthly                                                                                         2       10/04/18    3.8600
                                                                                                                                                                   treatment. Working with NALCO consultant to determine treatment options.
                                                                                                                                                                   Likely cause due to high flow and ineffective treatment. Working with NALCO
Bluestone Coal Corporation      WV      WV1006347            U400788       001      09/26/18      10/10/18     Total Aluminum       0.4377   0.4300    Monthly                                                                                         1       10/09/18    0.3280
                                                                                                                                                                                    consultant to determine treatment options.
                                                                                                                                                                   Likely cause due to high flow and ineffective treatment. Working with NALCO
   Pay Car Mining, Inc.         WV      WV1018663            U401098       001      07/26/18      07/30/18     Total Aluminum       0.7510   0.7500      Daily                                                                                        N/A      07/31/18    0.2110   Not Notified within 48 hours
                                                                                                                                                                                    consultant to determine treatment options.
                                                                                                                                                                   Likely cause due to high flow and ineffective treatment. Working with NALCO
Bluestone Coal Corporation      WV      WV1018698            U401398       001      09/26/18      10/10/18     Total Aluminum       0.4863   0.4300    Monthly                                                                                         1       10/18/18    0.2610
                                                                                                                                                                                    consultant to determine treatment options.
                                                                                                                                                                   Likely cause due to high flow and ineffective treatment. Working with NALCO
Bluestone Coal Corporation      WV      WV1018698            U401398       002      07/20/18      07/24/18     Total Aluminum       0.8360   0.7500      Daily                                                                                        N/A      07/25/18    0.1100
                                                                                                                                                                                    consultant to determine treatment options.
                                                                                                                                                                   Likely cause due to high flow and ineffective treatment. Working with NALCO
Bluestone Coal Corporation      WV      WV1018698            U401398       002      08/22/18      08/23/18     Total Aluminum       1.3320   0.7500      Daily                                                                                        N/A      08/24/18    0.1900
                                                                                                                                                                                    consultant to determine treatment options.
                                                                                                                                                                   Likely cause due to high flow and ineffective treatment. Working with NALCO
Bluestone Coal Corporation      WV      WV1018698            U401398       002      09/06/18      09/07/18     Total Aluminum       2.5450   0.7500      Daily                                                                                        N/A      09/11/18    0.4690
                                                                                                                                                                                    consultant to determine treatment options.
                                                                                                                                                                   Likely cause due to high flow and ineffective treatment. Working with NALCO
Bluestone Coal Corporation      WV      WV1018698            U401398       002      09/10/18      09/12/18     Total Aluminum       0.8690   0.7500      Daily                                                                                         1       09/11/18    0.4690
                                                                                                                                                                                    consultant to determine treatment options.
                                                                                                                                                                   Likely cause due to high flow and ineffective treatment. Working with NALCO
Bluestone Coal Corporation      WV      WV1018698            U401398       002      09/20/18      10/10/18     Total Aluminum       0.9010   0.4300    Monthly                                                                                         1       10/02/18    0.3060
                                                                                                                                                                                    consultant to determine treatment options.




                                                                                                                  PLAINTIFFS' EXHIBIT F
                                           Case 1:19-cv-00576 Document 11-6 Filed 10/09/19 Page 3 of 7 PageID #: 287


                                                                               4th Quarter 2018 - Effluent Limit Violation Responses
                          Monitoring Site Information                                                          Effluent Limit Violation Details                                      Sample
                                                                                               Notification                                                                                             Notes
    Company Name               State NPDES Permit       SMCRA Permit       Outfall Sample Date                     Parameter            Result     Limit    Type    Category   Sample Date    Result
                                                                                                  Date
Justice Coal of Alabama, LLC    AL     AL0062693             P3877          006     11/07/18     11/20/18     Total Suspended Solids    72.0000   70.0000   Daily     N/A        11/21/18     7.0000
 Virginia Fuel Corporation      VA     VA0082073            1702073        M-001A   10/09/18     10/19/18       Total Manganese          5.0100   4.0000    Daily     N/A        10/18/18     3.3700
Bluestone Coal Corporation     WV      WV1005995        D001182, H062200    001     11/26/18     11/28/18        Total Aluminum          1.1770   0.7500    Daily     N/A        11/29/18     0.1390

Bluestone Coal Corporation     WV      WV1006304            S007282         002     10/01/18     10/02/18        Total Aluminum          9.1440   0.7500    Daily     N/A        10/03/18     0.4770
Bluestone Coal Corporation     WV      WV1006304            S007282         002     10/01/18     10/03/18     Total Suspended Solids   1024.0000 70.0000    Daily     N/A        10/03/18     43.0000
Bluestone Coal Corporation     WV      WV1006304            S007282         002     10/01/18     10/02/18            Total Iron         18.1720 2.4600      Daily     N/A        10/03/18     0.7400
Bluestone Coal Corporation     WV      WV1006304            S007282         007     10/01/18     10/02/18        Total Selenium         12.7800   8.2000    Daily      2         10/04/18     4.1400

Bluestone Coal Corporation     WV      WV1006304            S007282         007     10/03/18     10/04/18        Total Selenium         10.6800   8.2000    Daily      2         10/04/18     4.1400

Bluestone Coal Corporation     WV      WV1006304            S007282         007     10/09/18     10/12/18        Total Selenium         10.7100   8.2000    Daily     N/A        10/18/18     5.9800

Bluestone Coal Corporation     WV      WV1006304            S007282         007     10/12/18     10/15/18        Total Selenium          9.1800   8.2000    Daily      1         10/18/18     5.9800

Bluestone Coal Corporation     WV      WV1006304            S007282         007     10/13/18     10/15/18        Total Selenium          9.0400   8.2000    Daily      2         10/18/18     5.9800

Bluestone Coal Corporation     WV      WV1006304            S007282         007     10/16/18     10/17/18        Total Selenium          8.5500   8.2000    Daily      2         10/18/18     5.9800

Bluestone Coal Corporation     WV      WV1006304            S007282         007     11/01/18     11/05/18        Total Selenium         14.0500   8.2000    Daily     N/A        11/06/18     5.7400

Bluestone Coal Corporation     WV      WV1006304            S007282         007     11/12/18     11/15/18        Total Selenium         10.8700   8.2000    Daily     N/A        12/15/18     5.5600

Bluestone Coal Corporation     WV      WV1006304            S007282         007     12/03/18     12/06/18        Total Selenium         11.2100   8.2000    Daily      2         12/15/18     5.5600

Bluestone Coal Corporation     WV      WV1006304            S007282         007     12/13/18     12/14/18        Total Selenium         12.4500   8.2000    Daily      2         12/15/18     5.5600

Bluestone Coal Corporation     WV      WV1006304            S007282         008     10/01/18     10/02/18        Total Selenium         10.8400   8.2000    Daily     N/A        10/04/18     3.8600

Bluestone Coal Corporation     WV      WV1006304            S007282         008     10/03/18     10/04/18        Total Selenium          9.0900   8.2000    Daily      1         10/04/18     3.8600

Bluestone Coal Corporation     WV      WV1006304            S007282         008     10/12/18     10/15/18        Total Selenium         12.0200   8.2000    Daily     N/A        11/06/18     3.7900

Bluestone Coal Corporation     WV      WV1006304            S007282         008     10/16/18     10/17/18        Total Selenium         11.6900   8.2000    Daily      1         11/06/18     3.7900

Bluestone Coal Corporation     WV      WV1006304            S007282         008     10/18/18     10/22/18        Total Selenium         11.8300   8.2000    Daily      2         11/06/18     3.7900

Bluestone Coal Corporation     WV      WV1006304            S007282         008     11/01/18     11/05/18        Total Selenium         11.7200   8.2000    Daily      2         11/06/18     3.7900

Bluestone Coal Corporation     WV      WV1006304            S007282         008     11/12/18     11/15/18        Total Selenium         10.5100   8.2000    Daily     N/A        12/15/18     5.2000

Bluestone Coal Corporation     WV      WV1006304            S007282         008     12/03/18     12/06/18        Total Selenium          9.2800   8.2000    Daily      2         12/15/18     5.2000

Bluestone Coal Corporation     WV      WV1006304            S007282         008     12/13/18     12/14/18        Total Selenium          9.7700   8.2000    Daily      2         12/15/18     5.2000



                                                                                        PLAINTIFFS' EXHIBIT F
                                          Case 1:19-cv-00576 Document 11-6 Filed 10/09/19 Page 4 of 7 PageID #: 288


                                                                              4th Quarter 2018 - Effluent Limit Violation Responses
                         Monitoring Site Information                                                          Effluent Limit Violation Details                                          Sample
                                                                                              Notification                                                                                                      Notes
    Company Name              State NPDES Permit       SMCRA Permit       Outfall Sample Date                     Parameter            Result    Limit    Type     Category      Sample Date          Result
                                                                                                 Date
Second Sterling Corporation   WV      WV0060216        O008282, O008382  002       11/15/18     11/16/18        Total Aluminum         1.5670   0.6000  Daily        N/A            11/26/18          0.0390
Second Sterling Corporation   WV      WV0060216        O008282, O008382  002       11/15/18     11/16/18            Total Iron         2.9010   1.6400  Daily        N/A            11/26/18          0.0720
Second Sterling Corporation   WV      WV0060216        O008282, O008382  002       11/15/18     11/19/18     Total Suspended Solids   130.0000 70.0000 Daily         N/A            11/26/18          9.0000
 Virginia Fuel Corporation    VA      VA0082073            1702073      M-001A     10/31/18     11/09/18       Total Manganese         3.2325   2.0000 Monthly        1             11/17/18          1.2000
Bluestone Coal Corporation    WV      WV1005995        D001182, H062200    001     11/29/18     12/13/18        Total Aluminum          0.4837   0.4300 Monthly       1             12/06/18          0.2950
Bluestone Coal Corporation    WV      WV1006304            S007282         002     10/12/18     11/09/18        Total Aluminum          1.6778   0.4300 Monthly       1             11/12/18           0.1920
Bluestone Coal Corporation    WV      WV1006304            S007282         002     10/12/18     11/09/18            Total Iron          3.2403   1.4200 Monthly       1             11/12/18           0.2430
Bluestone Coal Corporation    WV      WV1006304            S007282         002     10/12/18     11/09/18     Total Suspended Solids    184.0000 35.0000 Monthly       1             11/12/18          15.0000
Bluestone Coal Corporation    WV      WV1006304            S007282         005     10/12/18     11/09/18        Total Selenium          6.1300   4.7000 Monthly       2       Not Yet In-Compliance

Bluestone Coal Corporation    WV      WV1006304            S007282         005     11/12/18     12/13/18        Total Selenium          6.2000   4.7000 Monthly       2       Not Yet In-Compliance

Bluestone Coal Corporation    WV      WV1006304            S007282         005     12/13/18     01/12/19        Total Selenium          5.6100   4.7000 Monthly       2       Not Yet In-Compliance

Bluestone Coal Corporation    WV      WV1006304            S007282         006     10/12/18     11/09/18        Total Selenium          5.7900   4.7000 Monthly       2       Not Yet In-Compliance

Bluestone Coal Corporation    WV      WV1006304            S007282         006     11/12/18     12/13/18        Total Selenium          6.2450   4.7000 Monthly       2       Not Yet In-Compliance

Bluestone Coal Corporation    WV      WV1006304            S007282         006     12/13/18     01/12/19        Total Selenium          5.4400   4.7000 Monthly       2       Not Yet In-Compliance

Bluestone Coal Corporation    WV      WV1006304            S007282         007     10/18/18     11/09/18        Total Selenium          8.8825   4.7000 Monthly       2       Not Yet In-Compliance

Bluestone Coal Corporation    WV      WV1006304            S007282         007     11/12/18     12/13/18        Total Selenium         10.2200   4.7000 Monthly       2       Not Yet In-Compliance

Bluestone Coal Corporation    WV      WV1006304            S007282         007     12/15/18     01/12/19        Total Selenium          9.7400   4.7000 Monthly       2       Not Yet In-Compliance

Bluestone Coal Corporation    WV      WV1006304            S007282         008     10/18/18     11/09/18        Total Selenium          9.4129   4.7000 Monthly       2             11/06/18          3.7900

Bluestone Coal Corporation    WV      WV1006304            S007282         008     11/12/18     12/13/18        Total Selenium          8.6733   4.7000 Monthly       2       Not Yet In-Compliance

Bluestone Coal Corporation    WV      WV1006304            S007282         008     12/15/18     01/12/19        Total Selenium          8.0833   4.7000 Monthly       2       Not Yet In-Compliance
Bluestone Coal Corporation    WV      WV1006347            U400788         001     11/29/18     12/13/18        Total Aluminum          0.5467   0.4300 Monthly       1             12/06/18          0.2530
Bluestone Coal Corporation    WV      WV1018698            U401398         001     10/18/18     11/09/18        Total Aluminum          0.5575   0.4300 Monthly       2             11/11/18          0.2230
Bluestone Coal Corporation    WV      WV1018698            U401398         001     12/19/18     01/12/19     Total Suspended Solids    40.5000   35.0000 Monthly      1             01/08/19          29.0000
Bluestone Coal Corporation    WV      WV1018698            U401398         001     12/22/18     01/12/19        Total Aluminum          0.6340   0.4300 Monthly       1       Not Yet In-Compliance

Bluestone Coal Corporation    WV      WV1018965            S400900         004     11/28/18     12/13/18        Total Aluminum          0.1147   0.0800 Monthly       1             01/07/19          0.0470

Bluestone Coal Corporation    WV      WV1018965            S400900         004     12/26/18     01/12/19        Total Aluminum          0.1600   0.0800 Monthly       2             01/07/19          0.0470

Bluestone Coal Corporation    WV      WV1018965            S400900         005     11/28/18     12/13/18        Total Aluminum          0.1740   0.0800 Monthly       1             12/12/18          0.0410

Bluestone Coal Corporation    WV      WV1018965            S400900         007     11/21/18     12/13/18        Total Aluminum          0.1647   0.0800 Monthly       1             12/20/18          0.0310



                                                                                       PLAINTIFFS' EXHIBIT F
Attachment C                                                             Case 1:19-cv-00576 Document 11-6 Filed 10/09/19 Page 5 of 7 PageID #: 289                                                                                                                                                                              5/2/2019
Consent Decree 7:16-cv-00462-GEC
1st Quarter 2019 Quarterly Report



                                                                                                                                             1st Quarter 2019 - Effluent Limit Violation Responses
                             Monitoring Site Information                                                                                                          Effluent Limit Violation Details                                                                                                   Sample
                                                                                                    Notification                                                                                                                                                                         Compliant Sample               Notes
        Company Name                State NPDES Permit      SMCRA Permit      Outfall Sample Date                       Parameter           Result     Limit      Type                                             Explainations                                              Category                        Result
                                                                                                       Date                                                                                                                                                                                    Date
    Kentucky Fuel Corporation        KY    KYGE40925           8609015         007     02/08/19      02/12/19             Total Iron         8.3000     4.0000    Daily                                  High amounts of rainfall before sampling                               N/A         02/19/2019        0.8300
    Kentucky Fuel Corporation        KY    KYGE40925           8609015         007     02/19/19      04/02/19             Total Iron         4.5650     3.0000   Monthly                                 High amounts of rainfall before sampling                               Cat 1       03/06/2019        0.9500
    Kentucky Fuel Corporation        KY    KYGE40925           8609015         007     02/08/19      02/12/19      Total Suspended Solids   357.0000   70.0000    Daily                                  High amounts of rainfall before sampling                               N/A         02/19/2019        12.0000
    Kentucky Fuel Corporation        KY    KYGE40925           8609015         007     02/19/19      04/02/19      Total Suspended Solids   184.5000   35.0000   Monthly                                 High amounts of rainfall before sampling                               Cat 1       03/06/2019        18.0000
      A&G Coal Corporation           VA    VA0081914           1101914         011     02/22/19      02/28/19      Total Suspended Solids   118.0000   70.0000    Daily                               Increased amounts of rainfall before sampling                             N/A         02/28/2019        6.0000
      A&G Coal Corporation           VA    VA0081914           1101914         011     02/28/19      04/02/19      Total Suspended Solids    45.3333   35.0000   Monthly                              Increased amounts of rainfall before sampling                             Cat 1       03/04/2019        32.0000
      A&G Coal Corporation           VA    VA0081914           1101914         014     02/15/19      02/20/19      Total Suspended Solids   114.0000   70.0000    Daily                               Increased amounts of rainfall before sampling                             N/A         02/21/2019        17.0000
      A&G Coal Corporation           VA    VA0081914           1101914         014     02/21/19      02/28/19      Total Suspended Solids   116.0000   70.0000    Daily                               Increased amounts of rainfall before sampling                             Cat 1       02/21/2019        17.0000
      A&G Coal Corporation           VA    VA0081914           1101914         014     02/28/19      04/02/19      Total Suspended Solids    39.7500   35.0000   Monthly                              Increased amounts of rainfall before sampling                             Cat 1       03/04/2019        22.0000
                                                                                                                                                                           Increased amounts of rainfall before sampling for two of the samples, didn’t pull enough samples
      A&G Coal Corporation           VA    VA0082003           1102003          A                                  Total Suspended Solids   37.0000    35.0000
                                                                                       02/26/19      04/02/19                                                    Monthly                                      to achieve compliant average                                      Cat 1       03/08/2019        5.0000
      A&G Coal Corporation           VA    VA0082048           1302048         001     02/23/19      02/28/19      Total Suspended Solids   78.0000    70.0000    Daily                                  High amounts of rainfall before sampling                               N/A         02/28/2019        5.0000
                                                                                                                                                                           Increased amounts of rainfall before sampling for two of the samples, didn’t pull enough samples
      A&G Coal Corporation                                                     002
                                     VA    VA0082048           1302048                 02/23/19      04/02/19      Total Suspended Solids    40.3333   35.0000   Monthly                                      to achieve compliant average                                      Cat 1       03/08/2019        12.0000
     A&G Coal Corporation            VA    VA0082057           1502057          A      02/21/19      04/02/19      Total Suspended Solids    45.0000   35.0000   Monthly                                 High amounts of rainfall before sampling                               Cat 1       03/01/2019        19.0000
    Virginia Fuel Corporation        VA    VA0082073           1702073        M-001A   03/25/19      04/15/19             Total Iron         4.0400     3.0000   Monthly            Low flow pond, water is usally pumped into pond to dilute, power is off to pump             Cat 1
   Chestnut Land Holdings LLC        WV    WV0091952           U021483         017     02/11/19      02/13/19      Total Suspended Solids   175.0000   70.0000    Daily                                  High amounts of rainfall before sampling                               N/A         02/14/2019        37.0000
   Chestnut Land Holdings LLC        WV    WV0091952           U021483         017     02/25/19      03/01/19      Total Suspended Solids   133.0000   70.0000    Daily                                  High amounts of rainfall before sampling                               N/A         03/05/2019        3.0000
   Chestnut Land Holdings LLC        WV    WV0091952           U021483         017     02/25/19      04/02/19      Total Suspended Solids    67.1667   35.0000   Monthly                                 High amounts of rainfall before sampling                               Cat 1       03/11/2019        25.0000
                                                                                                                                                                           Likely cause due to high sediment in pond, run-off from road, and ineffective treatment. Working
   Nufac Mining Company, Inc.        WV    WV0097446           S402586         003     02/08/19                       Total Aluminum         1.4500    0.7500      Daily                                                                                                        N/A         03/12/2019
                                                                                                     03/28/19                                                                                    with NALCO consultant to determine treatment options                                                         0.3400
                                                                                                                                                                           Likely cause due to high sediment in pond, run-off from road, and ineffective treatment. Working
   Nufac Mining Company, Inc.        WV    WV0097446           S402586         003     02/22/19                       Total Aluminum         0.7800    0.7500      Daily                                                                                                        Cat 2       03/12/2019
                                                                                                     03/11/19                                                                                    with NALCO consultant to determine treatment options                                                         0.3400
                                                                                                                                                                           Likely cause due to high sediment in pond, run-off from road, and ineffective treatment. Working
   Nufac Mining Company, Inc.        WV    WV0097446           S402586         003     02/22/19                       Total Aluminum         0.7680    0.4300                                                                                                                               03/12/2019        0.3400
                                                                                                     04/02/19                                                    Monthly                         with NALCO consultant to determine treatment options                           Cat 1
                                                                                                                                                                           Likely cause due to high sediment in pond, run-off from road, and ineffective treatment. Working
   Nufac Mining Company, Inc.        WV    WV0097446           S402586         005     03/26/19                       Total Aluminum         0.8000    0.7500      Daily                                                                                                        N/A
                                                                                                     04/05/19                                                                                    with NALCO consultant to determine treatment options
                                                                                                                                                                           Likely cause due to high sediment in pond, run-off from road, and ineffective treatment. Working
   Nufac Mining Company, Inc.        WV    WV0097446           S402586         005     03/26/19                       Total Aluminum         0.4450    0.4300                                                                                                                   Cat 1
                                                                                                     04/15/19                                                    Monthly                         with NALCO consultant to determine treatment options
   Bluestone Coal Corporation        WV    WV1006304           S007282         003     01/14/19      02/08/19          Total Selenium       5.8000      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 1         02/05/19         4.4000
   Bluestone Coal Corporation        WV    WV1006304           S007282         003     03/26/19      04/15/19          Total Selenium       5.3000      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 1
   Bluestone Coal Corporation        WV    WV1006304           S007282         005     01/14/19      02/08/19          Total Selenium       6.6350      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2         03/26/19         4.6000
   Bluestone Coal Corporation        WV    WV1006304           S007282         005     02/23/19      04/02/19          Total Selenium       5.4740      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2        03/26/2019        4.6000
   Bluestone Coal Corporation        WV    WV1006304           S007282         005     03/22/19      04/15/19          Total Selenium       5.4333      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2
   Bluestone Coal Corporation        WV    WV1006304           S007282         006     01/14/19      02/08/19          Total Selenium       5.8700      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2         02/23/19         3.4000
   Bluestone Coal Corporation        WV    WV1006304           S007282         006     02/23/19      04/02/19          Total Selenium       5.2560      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2        03/11/2019        4.5000
   Bluestone Coal Corporation        WV    WV1006304           S007282         006     03/22/19      04/15/19          Total Selenium       4.8000      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     02/11/19      02/12/19         Total Aluminum        0.8270      0.7500    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options            N/A         02/14/2019        0.2630
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     01/02/19      01/03/19          Total Selenium       13.0000     8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           N/A          01/09/2016        7.4100
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     01/05/19      01/09/19          Total Selenium       8.7400      8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 1        01/09/2016        7.4100
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     01/14/19      01/15/19          Total Selenium       12.1700     8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           N/A          01/16/2019        8.1200
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     02/01/19      02/04/19          Total Selenium       13.0600     8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           N/A          02/14/2019        5.5800
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     02/05/19      02/07/19          Total Selenium       9.1600      8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 1        02/14/2019        5.5800
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     02/09/19      03/28/19          Total Selenium       9.1000      8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2        02/14/2019        5.5800
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     02/11/19      02/12/19          Total Selenium       10.9200     8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2        02/14/2019        5.5800
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     02/25/19      03/11/19          Total Selenium       9.6000      8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           N/A          03/14/2019        0.3000
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     03/11/19      03/23/19          Total Selenium       9.6000      8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 1
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     03/22/19      03/29/19          Total Selenium       12.5000     8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           N/A
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     03/26/19      04/02/19          Total Selenium       9.0000      8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 1
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     03/30/19      04/15/19          Total Selenium       9.8000      8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     01/16/19      02/08/19          Total Selenium       9.8880      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     02/25/19      04/02/19          Total Selenium       9.5700      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2        03/14/2019        0.3000
   Bluestone Coal Corporation        WV    WV1006304           S007282         007     03/26/19      04/15/19          Total Selenium       8.2400      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2
   Bluestone Coal Corporation        WV    WV1006304           S007282         008     01/02/19      01/03/19          Total Selenium       10.6700     8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           N/A          01/05/2019        7.3900
   Bluestone Coal Corporation        WV    WV1006304           S007282         008     01/14/19      01/15/19          Total Selenium       9.8500      8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           N/A          01/16/2019        5.9100
   Bluestone Coal Corporation        WV    WV1006304           S007282         008     02/01/19      02/04/19          Total Selenium       8.2500      8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           N/A          02/05/2019        8.0100
   Bluestone Coal Corporation        WV    WV1006304           S007282         008     02/10/19      03/28/19          Total Selenium       10.0000     8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           N/A          02/11/2019        7.7600
   Bluestone Coal Corporation        WV    WV1006304           S007282         008     03/22/19      03/29/19          Total Selenium       10.5000     8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           N/A
   Bluestone Coal Corporation        WV    WV1006304           S007282         008     01/16/19      02/08/19          Total Selenium       8.4550      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2         02/24/19         4.6000
   Bluestone Coal Corporation        WV    WV1006304           S007282         008     02/24/19      04/02/19          Total Selenium       7.7240      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2
   Bluestone Coal Corporation        WV    WV1006304           S007282         008     03/26/19      04/15/19          Total Selenium       7.3750      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 2
   Bluestone Coal Corporation        WV    WV1006304           S007282         049     03/12/19      03/29/19          Total Selenium       11.5000     8.2000    Daily          Ineffective treatment, working with NALCO consultant to determine treatment options           N/A
   Bluestone Coal Corporation        WV    WV1006304           S007282         049     03/12/19      04/15/19          Total Selenium       8.1000      4.7000   Monthly         Ineffective treatment, working with NALCO consultant to determine treatment options           Cat 1
   Bluestone Coal Corporation        WV    WV1006614       O403688, U403588    001     02/23/19      02/28/19      Total Suspended Solids   71.0000    70.0000    Daily                   High amounts of rainfall before sampling, increase treatment needed                   N/A         03/05/2019        6.3000
   Bluestone Coal Corporation        WV    WV1006614       O403688, U403588    001     02/23/19      04/02/19      Total Suspended Solids   39.6667    35.0000   Monthly                  High amounts of rainfall before sampling, increase treatment needed                  Cat 1        03/05/2019        6.3000
                                                                                                                                                                           Likely cause due to high sediment in pond, run-off from road, and ineffective treatment. Working
                                                                                                                                                                   Daily
   Bluestone Coal Corporation        WV    WV1008838           U402889         001     02/13/19      02/14/19         Total Aluminum         0.8530    0.7500                                    with NALCO consultant to determine treatment options                           Cat 2       02/15/2019        0.0770
                                                                                                                                                                           Likely cause due to high sediment in pond, run-off from road, and ineffective treatment. Working
   Bluestone Coal Corporation        WV    WV1008838           U402889         001     02/15/19      04/02/19         Total Aluminum        0.4650      0.4300 Monthly                           with NALCO consultant to determine treatment options                           Cat 1
   Bluestone Coal Corporation        WV    WV1008838           U402889         001     02/15/19      04/02/19      Total Suspended Solids   52.0000    35.0000 Monthly                    High amounts of rainfall before sampling, increase treatment needed                   Cat 1
                                                                                                                                                                           Likely cause due to high sediment in pond, run-off from road, and ineffective treatment. Working
                                     WV    WV1015389           S300998                                                                                 0.2200
    Kentucky Fuel Corporation                                                  063     02/15/19      04/02/19         Total Aluminum         0.2570           Monthly                            with NALCO consultant to determine treatment options                           Cat 1
    Kentucky Fuel Corporation        WV    WV1015389           S300998         063     02/15/19      02/18/19            Total Iron          1.6590    0.6900  Daily                      High amounts of rainfall before sampling, increase treatment needed                   N/A
    Kentucky Fuel Corporation        WV    WV1015389           S300998         063     02/15/19      04/02/19            Total Iron          1.6590    0.6900 Monthly                     High amounts of rainfall before sampling, increase treatment needed                   Cat 1
    Kentucky Fuel Corporation        WV    WV1015389           S300998         063     02/15/19      04/02/19        Total Manganese         3.4190    2.0000 Monthly                     High amounts of rainfall before sampling, increase treatment needed                   Cat 1




                                                                                                                                            PLAINTIFFS' EXHIBIT F
                                                            Case 1:19-cv-00576 Document 11-6 Filed 10/09/19 Page 6 of 7 PageID #: 290


                                                                                                                 2nd Quarter 2019 - Effluent Limit Violation Responses
                              Monitoring Site Information                                                                                                      Effluent Limit Violation Details                                                                                    Sample
                                                                                           Sample Notification                                                                                                                                                             Compliant Sample        Notes
    Company Name              State NPDES Permit            SMCRA Permit         Outfall                              Parameter           Result     Limit        Type                                       Explainations                                      Category                    Result
                                                                                            Date     Date                                                                                                                                                                        Date
  A&G Coal Corporation         VA     VA0081916                 1101916           004      06/07/19   06/12/19   Total Suspended Solids   119.0000   70.0000     Daily                      Increasing precipitation resulted in high TSS                         N/A          06/14/19     5.0000
  A&G Coal Corporation         VA     VA0081916                 1101916           004      06/22/19   07/11/19   Total Suspended Solids   49.5000    35.0000    Monthly                     Increasing precipitation resulted in high TSS                          1            Pending
  A&G Coal Corporation         VA     VA0081954                 1101954            C       06/18/19   06/20/19   Total Suspended Solids   92.0000    70.0000     Daily                      Increasing precipitation resulted in high TSS                         N/A          06/23/19     5.0000
  A&G Coal Corporation         VA     VA0081954                 1101954            C       06/23/19   07/11/19   Total Suspended Solids   48.5000    35.0000    Monthly                     Increasing precipitation resulted in high TSS                          1            Pending
  A&G Coal Corporation         VA     VA0082052                 1102052           11A      05/08/19   06/05/19       Total Selenium        5.5000    5.0000     Monthly Ineffective treatment, working with NALCO consultant todetermine treatment options         1           06/13/19     3.0000
   Black River Coal, LLC       VA     VA0082094                 1402094           005      06/07/19   06/13/19   Total Suspended Solids   100.0000   70.0000     Daily                      Increasing precipitation resulted in high TSS                         N/A          06/15/19     5.0000
   Black River Coal, LLC       VA     VA0082094                 1402094           005      06/17/19   07/11/19   Total Suspended Solids   38.3333    35.0000    Monthly                     Increasing precipitation resulted in high TSS                          1            Pending
 Virginia Fuel Corporation     VA     VA0082078                 1602078           003      06/07/19   07/11/19   Total Suspended Solids   43.0000    35.0000    Monthly                     Increasing precipitation resulted in high TSS                          1            Pending
                                                                                           06/23/19   07/11/19                                                              Low flow pond, water is usually pumped into pond to dilute, power is off to pump.
 Virginia Fuel Corporation     VA     VA0082073                 1702073          M-001A                             Total Manganese        2.2475    2.0000     Monthly                                                                                            2            Pending
Kentucky Fuel Corporation      KY     KYGE40875                 8600505           006      04/30/19   05/03/19      Total Manganese        4.9050    2.0000                 Low flow pond, water is usually pumped into pond to dilute, power is off to pump.      1
                                                                                                                                                                Monthly                                                                                                        05/06/19     1.7700
                                                                                                                    Total Manganese                                         Low flow pond, water is usually pumped into pond to dilute, power is off to pump.
Kentucky Fuel Corporation      KY     KYGE40875                 8600505           006      04/30/19   05/03/19                             8.1600    4.0000      Daily                                                                                            N/A          05/06/19    1.7700
   A&G Coal Corporation        VA     VA0081914                 1101914           014      04/01/19   05/03/19   Total Suspended Solids   54.5000    35.0000    Monthly                        Increasing precipitation resulted in high TSS                       1           05/13/19    14.0000
   A&G Coal Corporation        VA     VA0081914                 1101914           014      04/01/19   04/03/19   Total Suspended Solids   202.0000   70.0000     Daily                         Increasing precipitation resulted in high TSS                      N/A          04/06/19    5.0000
 Virginia Fuel Corporation     VA     VA0082073                 1702073          M-001A    04/30/19   05/03/19          Total Iron         4.0667    3.0000     Monthly                         Increasing precipitation resulted in high Fe                       2           05/16/19    0.6400
 Virginia Fuel Corporation     VA     VA0082073                 1702073          M-001A    04/30/19   05/03/19      Total Manganese        2.3333    2.0000     Monthly                       High amounts of rainfall, caused pond turnover                       1           05/16/19    1.3500
 Virginia Fuel Corporation     VA     VA0082073                 1702073          M-001A    05/20/19   06/05/19      Total Manganese        2.2683    2.0000     Monthly                       High amounts of rainfall, caused pond turnover                       2           06/22/19    1.0600
 Virginia Coal Corporation     VA     VA0082073                 1702073          MP-013    04/19/19   04/24/19   Total Suspended Solids   94.0000    70.0000     Daily                         Increasing precipitation resulted in high TSS                      N/A          04/25/19    5.0000
Bluestone Coal Corporation     WV     WV1005995             D001182, H062200      001      06/19/19   06/25/19       Total Aluminum        5.0400    0.7500      Daily                           Increasing precipitation resulted in high Al                     N/A          06/24/19    12.0000
Bluestone Coal Corporation     WV     WV1005995             D001182, H062200      001      06/27/19   07/11/19       Total Aluminum        1.3375    0.4300     Monthly                          Increasing precipitation resulted in high Al                      1            Pending
Bluestone Coal Corporation     WV     WV1005995             D001182, H062200      001      06/19/19   06/24/19          Total Iron         2.8100    2.4600      Daily                          Increasing precipitation resulted in high Fe                      N/A          06/24/19     0.1400
      Greenthorn, LLC          WV     WV1020366             H043600, S501300      003      05/17/19   06/05/19       Total Aluminum        0.5000    0.4300     Monthly                        High amounts of rainfall, caused strip runoff                                   06/03/19     0.1600
      Greenthorn, LLC          WV     WV1020366             H043600, S501300      003      05/17/19   05/23/19       Total Aluminum        0.9900    0.7500      Daily                         High amounts of rainfall, caused strip runoff                      N/A          05/24/19     0.1300
                                                                                                                                                                               Likely cause due to high sediment in pond, run-off from road, and ineffective
                                                     O008282, O008382, U005284
Second Sterling Corporation    WV     WV0060216                                   002      05/24/19   06/05/19      Total Aluminum         0.3500    0.3400     Monthly                               treatment. Increasing treatment.                             1           06/03/19     0.1400
                                                                                                                                                                               Likely cause due to high sediment in pond, run-off from road, and ineffective
                                                                                                                                                                                                                                                                  N/A
Bluestone Coal Corporation     WV     WV1006614             O403688, U403588      001      06/19/19   06/25/19      Total Aluminum         3.1200    0.7500       Daily                               treatment. Increasing treatment.                                         06/24/19     0.2600
                                                                                                                                                                               Likely cause due to high sediment in pond, run-off from road, and ineffective
                                                                                                      07/11/19                                                                                                                                                     1
Bluestone Coal Corporation     WV     WV1006614             O403688, U403588      001      06/27/19                 Total Aluminum         0.9600    0.4300     Monthly                               treatment. Increasing treatment.                                          Pending
Bluestone Coal Corporation     WV     WV1006304                 S007282           001      04/12/19   05/03/19       Total Selenium        4.7500    4.7000     Monthly           Conducting selenium fish tissue test, working to increasse permit limits         1           05/24/19     3.0000
Bluestone Coal Corporation     WV     WV1006304                 S007282           003      04/25/19   05/03/19       Total Selenium        6.1500    4.7000     Monthly           Conducting selenium fish tissue test, working to increasse permit limits         2           05/24/19     3.8000
Bluestone Coal Corporation     WV     WV1006304                 S007282           005      04/25/19   05/03/19       Total Selenium        6.4500    4.7000     Monthly           Conducting selenium fish tissue test, working to increasse permit limits         2           06/15/19     3.8000
Bluestone Coal Corporation     WV     WV1006304                 S007282           005      05/24/19   06/05/19       Total Selenium        5.6333    4.7000     Monthly           Conducting selenium fish tissue test, working to increasse permit limits         2           06/10/19     4.3000
Bluestone Coal Corporation     WV     WV1006304                 S007282           006      04/15/19   05/03/19       Total Selenium        5.3000    4.7000     Monthly           Conducting selenium fish tissue test, working to increasse permit limits         2           05/09/19     4.2000
Bluestone Coal Corporation     WV     WV1006304                 S007282           007      04/25/19   05/03/19       Total Selenium        6.0500    4.7000     Monthly           Conducting selenium fish tissue test, working to increasse permit limits         2           06/07/19     0.4000
Bluestone Coal Corporation     WV     WV1006304                 S007282           007      04/25/19   05/03/19       Total Selenium        9.1000    8.2000      Daily            Conducting selenium fish tissue test, working to increasse permit limits        N/A          05/24/19     0.3300
Bluestone Coal Corporation     WV     WV1006304                 S007282           007      05/24/19   06/05/19       Total Selenium        7.3500    4.7000     Monthly           Conducting selenium fish tissue test, working to increasse permit limits         2           06/07/19     0.4000
Bluestone Coal Corporation     WV     WV1006304                 S007282           007      05/24/19   06/05/19       Total Selenium        8.7000    8.2000      Daily            Conducting selenium fish tissue test, working to increasse permit limits        N/A          06/07/19     0.4000
Bluestone Coal Corporation     WV     WV1006304                 S007282           007      06/10/19   06/13/19       Total Selenium        9.8000    8.2000      Daily            Conducting selenium fish tissue test, working to increasse permit limits        N/A          06/29/19     5.0000
Bluestone Coal Corporation     WV     WV1006304                 S007282           007      06/26/19   06/28/19       Total Selenium        9.3000    8.2000      Daily            Conducting selenium fish tissue test, working to increasse permit limits         2           06/29/19     5.0000
Bluestone Coal Corporation     WV     WV1006304                 S007282           007      06/29/19   07/11/19       Total Selenium        8.0333    4.7000     Monthly           Conducting selenium fish tissue test, working to increasse permit limits         2            Pending
Bluestone Coal Corporation     WV     WV1006304                 S007282           007      05/24/19   06/05/19   Total Suspended Solids   54.0000    35.0000    Monthly                        Increasing precipitation resulted in high TSS                       1           06/01/19     8.0000
Bluestone Coal Corporation     WV     WV1006304                 S007282           008      06/10/19   06/14/19       Total Selenium        8.9000    8.2000      Daily            Conducting selenium fish tissue test, working to increasse permit limits        N/A          06/16/19     4.5000
Bluestone Coal Corporation     WV     WV1006304                 S007282           008      06/16/19   07/11/19       Total Selenium        6.7000    4.7000     Monthly           Conducting selenium fish tissue test, working to increasse permit limits         1            Pending
                                                                                                                                                                               Likely cause due to high sediment in pond, run-off from road, and ineffective
Bluestone Coal Corporation     WV     WV1018965                 S400900           002      04/03/19                 Total Aluminum         0.2200    0.1400                                                                                                        1           04/23/19     0.0400
                                                                                                      04/20/19                                                    Daily                               treatment. Increasing treatment.
                                                                                                                                                                               Likely cause due to high sediment in pond, run-off from road, and ineffective
Bluestone Coal Corporation     WV     WV1018965                 S400900           002      04/05/19                 Total Aluminum         0.2100    0.1400                                                                                                        2
                                                                                                      04/29/19                                                    Daily                               treatment. Increasing treatment.                                         04/23/19     0.0400
                                                                                                                                                                               Likely cause due to high sediment in pond, run-off from road, and ineffective
Bluestone Coal Corporation     WV     WV1018965                 S400900           002      04/24/19   05/03/19      Total Aluminum        0.1400     0.0800                                                                                                        2                        0.0600
                                                                                                                                                                Monthly                               treatment. Increasing treatment.                                         05/25/19
Bluestone Coal Corporation     WV     WV1018965                 S400900           003      05/31/19   06/05/19      Total Aluminum        0.0900     0.0800     Monthly                          Increasing precipitation resulted in high Al                      1           06/07/19     0.0300
Bluestone Coal Corporation     WV     WV1018965                 S400900           003      06/30/19   07/03/19      Total Aluminum        0.1700     0.1400      Daily                           Increasing precipitation resulted in high Al                     N/A           Pending
                                                                                                                                                                               Likely cause due to high sediment in pond, run-off from road, and ineffective
Bluestone Coal Corporation     WV     WV1018965                 S400900           004      04/05/19   04/24/19      Total Aluminum         0.1500    0.1400                                                                                                       N/A
                                                                                                                                                                  Daily                               treatment. Increasing treatment.                                         04/25/19     0.0300
                                                                                                                                                                               Likely cause due to high sediment in pond, run-off from road, and ineffective
Bluestone Coal Corporation     WV     WV1018965                 S400900           004      04/24/19   05/03/19      Total Aluminum        0.2275     0.0800                                                                                                        2
                                                                                                                                                                Monthly                               treatment. Increasing treatment.                                         05/25/19     0.0500
                                                                                                                                                                               Likely cause due to high sediment in pond, run-off from road, and ineffective
Bluestone Coal Corporation     WV     WV1018965                 S400900           004      04/24/19   05/03/19      Total Aluminum         0.6100    0.1400                                                                                                        1
                                                                                                                                                                 Daily                                treatment. Increasing treatment.                                         04/25/19     0.0300
Bluestone Coal Corporation     WV     WV1018965                 S400900           004      05/14/19   06/05/19      Total Aluminum        0.1367     0.0800     Monthly                          Increasing precipitation resulted in high Al                      2           06/20/19     0.0300
Bluestone Coal Corporation     WV     WV1018965                 S400900           004      05/14/19   05/23/19      Total Aluminum        0.2900     0.1400      Daily                           Increasing precipitation resulted in high Al                     N/A          05/25/19     0.0500
                                                                                                                                                                               Likely cause due to high sediment in pond, run-off from road, and ineffective
Bluestone Coal Corporation     WV     WV1018965                 S400900           005      04/03/19   04/20/19      Total Aluminum         0.1600    0.1400                                                                                                        1
                                                                                                                                                                  Daily                               treatment. Increasing treatment.                                         04/05/19     0.0300




                                                                                                                   PLAINTIFFS' EXHIBIT F
                                                                                      Case 1:19-cv-00576 Document 11-6 Filed 10/09/19 Page 7 of 7 PageID #: 291

                                                                                                                                                                                                                                                          Reported Values          Permit Limits            Exceedance             Exceedance %
                                                                                               3rd Quarter 2019 - Effluent Limit Violations
                                                                                                                                                                                                                                                                                                                                                             Location                Receiving Stream
                                                                                                                                                                                                                                                       Month Avg   Daily Max   Month Avg   Daily Max   Month Avg   Daily Max   Month Avg   Daily Max
                                                                                                                                                                                             Sample    Notification                                                                                                                                                                                             Other Information
      Company Name             State          Facility Name            NPDES Permit                    SMCRA Permit                            Site    Outfall MPID (VA)     Structure                                     Parameter           Units    or Min      or Max      or Min      or Max      or Min      or Max      or Min      or Max     Latitude   Longitude     Immediate        Secondary
                                                                                                                                                                                              Date        Date
 Bluestone Coal Corporation    WV        No. 40 Mine, No. 39 Mine       WV1024159                    U402790, U402890                                   002                   Outfall       07/03/19    07/11/19         Total Aluminum        mg/l                 0.8900                   0.7500                      1                  18.6667    37.46333   -81.48278    Laurel Branch    Elkhorn Creek
 Bluestone Coal Corporation    WV      Red Fox Strip - Multiple Seam    WV1006304                        S007282                                        007                   Outfall       07/10/19    07/12/19         Total Selenium        ug/l                  9.0000                  8.2000                      1                   9.7561    37.21139   -81.56333     Jacob Fork
 Bluestone Coal Corporation    WV      Red Fox Strip - Multiple Seam    WV1006304                        S007282                                        049                   Outfall       07/10/19    07/16/19         Total Selenium        ug/l                 11.9000                  8.2000                      1                  45.1220    37.21556   -81.55056   Horsepen Creek
  Virginia Fuel Corporation    VA       Eastern Strip / Darby Strip     VA0082078                        1602078                              Pond 3    003    0002787     On-Bench Pond    07/22/19    07/29/19             Total Iron        mg/l                 9.7300                   6.0000                      1                  62.1667    36.86734   -82.90581   Meadow Branch
 Virginia Fuel Corporation      VA      Eastern Strip / Darby Strip     VA0082078                         1602078                             Pond 3    003    0002787     On-Bench Pond    07/22/19    07/26/19      Total Suspended Solids   mg/l                144.0000                 70.0000                      1                 105.7143    36.86734   -82.90581   Meadow Branch
Chestnut Land Holdings, LLC    WV          Bishop/ Mine No. 36          WV0091952                         U021483                                       017                In-Stream Pond   07/23/19    07/26/19      Total Suspended Solids   mg/l                289.0000                 70.0000                      1                 312.8571    37.21111   -81.56667     Jacob Fork
 Newgate Dev. Of Beckley       WV           Three Marie Mine            WV1026488                         S301411                                       007                In-Stream Pond   07/23/19    08/01/19         Total Aluminum        mg/l                 0.1500                   0.1400                      1                   7.1429    37.67444   -81.31306    Bailey Branch    Winding Gulf
Bluestone Coal Corporation     WV      Red Fox Strip - Multiple Seam    WV1006304                         S007282                                       007                     Outfall     08/06/19    08/16/19         Total Selenium        ug/l                 9.6000                   8.2000                      1                  17.0732    37.21139   -81.56333     Jacob Fork
 Bluestone Coal Corporation    WV      Red Fox Strip - Multiple Seam    WV1006304                          S007282                                      007                   Outfall       08/17/19    08/22/19          Total Selenium       ug/l                 9.9000                   8.2000                      1                  20.7317    37.21139   -81.56333     Jacob Fork
 Bluestone Coal Corporation    WV        No. 26A Mine - Poca #11        WV1005995                     D001182, H062200                                  001                   Outfall       08/21/19    08/28/19         Total Aluminum        mg/l                 7.6600                   0.7500                      1                 921.3333    37.45139   -81.44972    Bottom Creek
 Bluestone Coal Corporation    WV        No. 26A Mine - Poca #11        WV1005995                     D001182, H062200                                  001                   Outfall       08/21/19    08/28/19             Total Iron        mg/l                 9.5330                   2.4600                      1                 287.5203    37.45139   -81.44972    Bottom Creek
 Bluestone Coal Corporation    WV        No. 26A Mine - Poca #11        WV1005995                     D001182, H062200                                  001                   Outfall       08/21/19    08/27/19      Total Suspended Solids   mg/l                192.0000                 70.0000                      1                 174.2857    37.45139   -81.44972    Bottom Creek
Pinnacle Mining Company, LLC   WV              Ranger Fuel              WV0090000     E002500,O013883, O400892,O401097,O402292,U020483                  082                   Outfall       08/23/19    08/30/19        Total Manganese        mg/l                 4.6400                   3.4700                      1                  33.7176    37.5375    81.494722    Smith Branch    Pinnacle Creek
Pinnacle Mining Company, LLC   WV              Ranger Fuel              WV0090000     E002500,O013883, O400892,O401097,O402292,U020483                  082                   Outfall       08/23/19    08/30/19         Total Aluminum        mg/l                 0.9110                   0.7500                      1                  21.4667    37.5375    81.494722    Smith Branch    Pinnacle Creek
 Bluestone Coal Corporation    WV      Red Fox Strip - Multiple Seam    WV1006304                         S007282                                       008                   Outfall       09/16/19    09/19/19         Total Selenium        ug/l                 9.1000                   8.2000                      1                  10.9756    37.22417   -81.57250     Jacob Fork




                                                                                                                                                                       PLAINTIFFS' EXHIBIT F
